Exhibit 10(nn)

 

CHANGE IN CONTROL AGREEMENT

 

CHANGE IN CONTROL AGREEMENT (this “Agreement”) dated as of July 12, 2004, by and
between MATERIAL SCIENCES CORPORATION, a Delaware corporation (the “Company”),
and Jeffrey J. Siemers (“Employee”) (capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in Section 9 hereof).

 

W I T N E S S E T H:

 

WHEREAS, in order to induce Employee to continue employment with, and remain in
the employment of the Company, the Company and Employee desire to enter into
this Agreement to provide Employee with appropriate compensation in the event of
a Change in Control.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties,
intending legally to be bound, hereby agree as follows:

 

1. Term of Agreement. The term of this Agreement shall commence on the date
hereof and shall terminate on June 30, 2005; provided; however, that this
Agreement shall automatically renew for successive one year terms unless either
party delivers written notice to the other party at least 90 days in advance of
the expiration of the initial term or the applicable renewal term, as the case
may be, to the effect that such party desires to terminate this Agreement as of
the last day of the initial term or applicable renewal term, as the case may be.
The Company shall not terminate Employee’s employment by the Company in
connection with or in anticipation of a Change in Control.

 

2. Post Change in Control Employment.

 

(a) Commencement of Employment Period. The Company hereby employs Employee, and
Employee hereby accepts such employment, effective upon the occurrence of a
Change in Control (the “Effective Date”), upon the terms and conditions
hereinafter set forth.

 

(b) Termination of Employment Period. The term of employment under this
Agreement shall terminate upon the earliest to occur of the following events
(the date of such event being referred to as the “Termination Date,” except as
more particularly defined in Section 9 or 4(e)):

 

(i) Employee’s death;

 

(ii) the Company’s termination of Employee’s employment by the Company as a
result of Employee’s Disability;



--------------------------------------------------------------------------------

(iii) the Company’s termination of Employee’s employment by the Company for
Cause or without Cause;

 

(iv) Employee’s termination of Employee’s employment by the Company for Good
Reason or without Good Reason; and

 

(v) the date specified in Section 2(b)(v) of attached Schedule A (the period
commencing on the Effective Date and ending on such date is referred to as the
“Subject Period”); provided, however, that such period of employment may be
extended by written agreement of the parties (it being understood that if no
such written agreement is entered into and Employee remains employed by the
Company after the completion of the Subject Period, such employment shall be
“at-will” unless different terms are established in writing).

 

(c) Notice of Termination. Any purported termination of Employee’s employment by
the Company or by Employee shall be communicated by to the other party hereto by
a written notice which shall indicate the specific termination provision of this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated.

 

(d) Compensation During Employment Period. During the Employment Period,
Employee shall be entitled to the following compensation:

 

(i) The Company shall pay to Employee a monthly base salary in an amount which
is at least equal to Employee’s highest base monthly salary in effect during the
12-month period immediately preceding the Effective Date.

 

(ii) The Company shall pay to Employee an annual cash bonus (the “Required
Bonus”), payable within 45 days after each anniversary of the Effective Date, in
an amount which is at least equal the greater of (A) to the highest annual bonus
paid to Employee in respect of any of the three fiscal years of the Company
ended immediately preceding the Effective Date and (B) the bonus which would
otherwise be required to be paid to Employee under the MIP Plan for the
applicable period.

 

(iii) The Company shall continue to provide all employee benefit programs and
fringe benefits, including, without limitation, incentive, savings, bonus,
welfare benefit, reimbursement and retirement plans and the provision of Company
automobiles, and permit Employee to participate therein at rates of
participation and on terms and conditions which are at least equal to the most
favorable rates of participation and terms and conditions available to Employee
at any time during the 120-day period immediately preceding the Effective Date.

 

(iv) All cash compensation payable pursuant to this Section shall be subject to
all withholding and deductions required by applicable law.

 

-2-



--------------------------------------------------------------------------------

3. Compensation Upon Termination of Employment Period.

 

(a) Death. If Employee’s employment by the Company is terminated as a result of
the occurrence of Employee’s death pursuant to Section 2(b)(i), the Company
shall pay to Employee’s estate the compensation and other benefits, including
the bonus described in Section 2(d)(ii) pro-rated for partial years of service,
unpaid deferred compensation and vacation pay, expressly provided under this
Agreement through the Termination Date, as well as any death benefits available
under any Company plan or policy.

 

(b) Disability. If Employee’s employment by the Company is terminated by the
Company as a result of the occurrence of Employee’s Disability pursuant to
Section 2(b)(ii), the Company shall pay to Employee the compensation and other
benefits, including the bonus described in Section 2(d)(ii) pro-rated for
partial years of service, unpaid deferred compensation and vacation pay,
expressly provided under this Agreement through the Termination Date, as well as
any disability benefits available under any Company plan or policy.

 

(c) Termination for Cause. If Employee’s employment by the Company is terminated
by the Company for Cause pursuant to Section 2(b)(iii), the Company shall pay to
Employee the compensation and other benefits, including unpaid deferred
compensation and vacation pay (but excluding the bonus described in Section
2(d)(ii)), expressly provided under this Agreement through the Termination Date.

 

(d) Termination without Cause. If Employee’s employment by the Company is
terminated by the Company without Cause pursuant to Section 2(b)(iii), the
Company shall pay to Employee (i) the compensation and other benefits, including
unpaid deferred compensation and vacation pay (but excluding the bonus described
in Section 2(d)(ii)), expressly provided under this Agreement through the
Termination Date and (ii) a lump sum cash payment (the “Severance Payment”)
equal to the sum of:

 

(A) the product of (I) the number set forth in Section 3(d)(ii)(A) of attached
Schedule A multiplied by (II) the sum (y) Employee’s annual base salary in
effect at the Termination Date and (z) the Highest Annual Bonus (as hereinafter
defined);

 

(B) an amount (the “Highest Annual Bonus”) equal to the greater of (I) the
Required Bonus and (II) the annual bonus received by Employee during the most
recent fiscal year of the Company, in each case prorated to reflect the partial
year for which Employee was employed by the Company from and after the most
recent anniversary of the Effective Date;

 

(C) the amount the Company would have been required to contribute on behalf of
Employee under its defined contribution plans had Employee remained employed by
the Company in the same status after the Termination Date for the duration of
the Subject Period; and

 

In addition, (i) the Company, at its expense, shall continue to provide Employee
with all employee benefit programs (other than welfare benefit programs) and
fringe benefits specified in Section 2(d)(iii) for the duration of the Subject
Period, or until Employee’s death, whichever is the shorter period; (ii) the
Company, at its expense (not to exceed the amount set forth in

 

-3-



--------------------------------------------------------------------------------

Section 3(d) of attached Schedule A), shall provide Employee with outplacement
services; and (iii) all stock options, shares of restricted stock and other
stock or stock based awards granted by the Company to Employee shall become
fully vested, notwithstanding the terms and conditions thereof or any plans
pursuant to which such grants or awards were made (the provisions of this
paragraph are referred to as the “Other Severance Benefits”).

 

(e) Termination by Employee.

 

(i) Except as set forth in Section 3(e)(ii), if Employee’s employment by the
Company is terminated by Employee without Good Reason pursuant to Section
2(b)(iv), the Company shall pay to Employee the compensation and other benefits,
including unpaid deferred compensation and vacation pay (but excluding the bonus
described in Section 2(d)(ii)), expressly provided under this Agreement through
the Termination Date.

 

(ii) If Employee’s employment by the Company is terminated by Employee (A)
without Good Reason within 30 days after the first year anniversary of the
Effective Date pursuant to Section 2(b)(iv) or (B) for Good Reason at any time
from and after the Effective Date, the Company shall pay to Employee (I) the
compensation and other benefits, including unpaid deferred compensation and
vacation pay (but excluding the bonus described in Section 2(d)(ii)), expressly
provided under this Agreement through the Termination Date and (II) a lump sum
cash payment equal to the Severance Payment. In addition, Employee shall be
entitled to the Other Severance Benefits.

 

4. Additional Understandings.

 

(a) Timing of Certain Payments. The payments provided for in Section 3 shall be
made not later than the 30th day following the Termination Date.

 

(b) Retirement Benefits. In addition to all other amounts payable to Employee
under Section 3, following the termination of Employee’s employment by the
Company, Employee shall be entitled to receive all benefits payable to Employee
under any plan or agreement relating to retirement benefits.

 

(c) No Mitigation. Employee shall not be required to mitigate the amount of any
payment provided for in Section 3 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in Section 3 be reduced
by any compensation earned by Employee as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by Employee to the Company or otherwise.

 

-4-



--------------------------------------------------------------------------------

(d) Excise Tax Gross-Up.

 

(i) In the event that Employee becomes entitled to the payments and benefits
provided under Section 3 above and/or any other payments or benefits in
connection with a change in control or termination of Employee’s employment with
the Company (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
change in control or any person affiliated with the Company or such person)
(collectively, the “Payments”), if any of the Payments will be subject to the
tax (the “Excise Tax”) imposed by Section 4999 of the Code, then (A) if the
aggregate amount of the Payments is equal to or greater than 330% of the “base
amount” as defined in Section 280G(b)(3) of the Code, then the Company shall pay
to Employee, at least 30 days prior to the time payment of any such Excise Tax
is due, an additional amount (the “Gross-Up Payment”) such that the net amount
retained by Employee, after deduction of any Excise Tax and any federal and
state and local income tax imposed on the Gross-Up Payment, shall be equal to
the Excise Tax imposed on the Payments; and (B) if the aggregate amount of the
Payments is less than 330% of the “base amount,” then the aggregate present
value of the payments made pursuant to the terms of this Agreement alone without
taking into account payments made pursuant to any other agreements between the
Company and Employee shall be reduced so that the Payment equals 299.99% of the
“base amount” (it being understood that in no event shall the amount of the
payment made pursuant to the terms of this Agreement be less than $0).

 

(ii) For purposes of determining whether any of the Severance Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (A) the Payments
shall be treated as “parachute payments” within the meaning of Section
280G(b)(2) of the Code, and all “excess parachute payments” within the meaning
of Section 280G(b)(l) of the Code shall be treated as subject to the Excise Tax,
unless, in the opinion of tax counsel selected by the Company’s independent
auditors and reasonably acceptable to Employee, the Payments (in whole or in
part) do not constitute parachute payments or excess parachute payments or are
otherwise not subject to the Excise Tax, (B) the amount of the Payments which
shall be treated as subject to the Excise Tax shall be equal to the lesser of
(y) the total amount of the Payments or (z) the amount of excess parachute
payments within the meaning of Section 280G(b)(l) (after applying clause (A)
above), and (C) the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Section 280G(d)(3) and (4) of the Code.

 

(iii) For purposes of determining the amount of the Gross-Up Payment, Employee
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of Employee’s residence on the Termination
Date, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

 

-5-



--------------------------------------------------------------------------------

(iv) In the event that the Excise Tax is subsequently determined to be less than
the amount taken into account hereunder at the time of termination of Employee’s
employment, Employee shall repay to the Company at the time that the amount of
such reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and federal and state and local income tax
imposed on the Gross-Up Payment being repaid by Employee if such repayment
results in a reduction in Excise Tax and/or a federal and state and local income
tax deduction) plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder at the time of
the termination of Employee’s employment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest payable with respect to such excess) at the time
that the amount of such excess is finally determined.

 

(e) Company Successors. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle Employee to compensation from the Company in the
same amount and on the same terms as Employee would be entitled to hereunder if
Employee terminated Employee’s employment by the Company for Good Reason, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Termination Date. As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

(f) No Contract of Employment. This Agreement shall not be construed as creating
an express or implied contract of employment and, subject to Section 1 and
except as otherwise agreed in writing between the Company and Employee, Employee
shall not have any right to be retained in the employ of the Company.

 

5. Confidential Information and Ownership of Property.

 

(a) Confidential Information. Employee agrees to use all Confidential
Information solely in connection with the performance of services for or on
behalf of the Company. Employee shall not, during the term of this Agreement, or
at any time after the termination of this Agreement, in any manner, either
directly or indirectly, (i) disseminate, disclose, use or communicate any
Confidential Information to any person or entity, regardless of whether such
Confidential Information is considered to be confidential by third parties, or
(ii) otherwise directly or indirectly misuse any Confidential Information;
provided, however, that (y) none of the provisions of this Section shall apply
to disclosures made for valid business purposes of the Company or (z) that
Employee shall not be obligated to treat as confidential any Confidential
Information that (I) was publicly known at the time of disclosure to Employee;

 

-6-



--------------------------------------------------------------------------------

(II) becomes publicly known or available thereafter other than by means in
violation of this Agreement or any other duty owed to the Company or any of its
Affiliates by any person or entity; or (III) is lawfully disclosed to Employee
by a third party. Notwithstanding the foregoing, Employee shall be permitted to
disclose Confidential Information to the extent required to enforce Employee’s
rights hereunder in any litigation arising under, or pertaining to, this
Agreement provided that Employee shall give prior written notice to the Company
of any such disclosure so that the Company may have an opportunity to protect
the confidentiality of such Confidential Information in such litigation.

 

(b) Ownership of Property. Employee agrees that all works of authorship
developed, authored, written, created or contributed to during the term of this
Agreement for the benefit of the Company, whether solely or jointly with others,
shall be considered works-made-for-hire. Employee agrees that such works shall
be the sole and exclusive property of the Company (or its appropriate Affiliate)
and that all right, title and interest therein or thereto, including all
intellectual property rights existing or obtained in connection therewith, shall
likewise be the sole and exclusive property of the Company (or its appropriate
Affiliate). Employee agrees further that, in the event that any work is not
considered to be work-made-for-hire by operation of law, Employee will
immediately, and without further compensation, assign all of Employee’s right,
title and interest therein to the Company (or its designated Affiliate), its
successors and assigns. At the request and expense of the Company, Employee
agrees to perform in a timely manner such further acts as may be necessary or
desirable to transfer, defend or perfect the Company’s ownership of such work
and all rights incident thereto.

 

6. Covenant Not to Compete. Employee covenants and agrees that Employee shall
not, during the term of Employee’s employment by the Company or any Affiliate
thereof and for the Non-Compete Period, directly or indirectly own an interest
in, operate, join, control, advise, work for, consult to, have a financial
interest which provides any control of, or participate in any corporation,
partnership, proprietorship, firm, association, person, or other entity
producing, designing, providing, soliciting orders for, selling, distributing,
consulting to, or marketing or re-marketing products, goods, equipment, or
services competitive with or in substantially the same line of business as the
Company or any Affiliate thereof, or any part thereof, as of the commencement of
the Non-Compete Period. This prohibition applies in the territory specified in
Section 6 of attached Schedule A. This covenant does not prohibit the mere
ownership of less than three percent (3%) of the outstanding stock of any
publicly-traded corporation as long as Employee is not otherwise in violation of
this Agreement.

 

7. Covenant Against Solicitation of Employees. During the term of Employee’s
employment by the Company and for the Non-Compete Period, Employee shall not
employ employees or agents or former employees or agents of the Company or its
Affiliates or, directly or indirectly, solicit or otherwise encourage the
employment of employees or agents or former employees or agents of the Company
or its Affiliates; provided, however, that this restriction shall not apply to
former employees or agents (y) who, as of the date of termination of Employee’s
employment by the Company, have not worked for any of the Company or its
Affiliates during the twelve preceding months or (z) whose employment by the
Company or any Affiliate thereof was terminated by the Company.

 

-7-



--------------------------------------------------------------------------------

8. Remedies.

 

(a) Employee Acknowledgements. Employee acknowledges (i) that the covenants
contained in Sections 5, 6 and 7, including, without limitation, the time and
geographic limits (collectively, the “Restrictive Covenants”), are reasonable
and appropriate and that Employee will not any claim to the contrary in any
action brought by the Company or its Affiliates to enforce any of such
provisions and (ii) that should Employee violate any of the Restrictive
Covenants, it will be difficult to determine the resulting damages to the
Company and its Affiliates and, in addition to any other remedies the Company
and its Affiliates may have, (A) the Company and its Affiliates shall be
entitled to temporary injunctive relief without being required to post a bond
and permanent injunctive relief without the necessity of proving actual damage;
and (B) the Company shall have the right to offset against its obligation to
make any payments to Employee under this Agreement or otherwise to the extent of
any money damages incurred or suffered by the Company and its Affiliates. The
Company may elect to seek one or more of these remedies at its sole discretion
on a case by case basis. Failure to seek any or all remedies in one case shall
not restrict the Company from seeking any remedies in another situation. Such
action by the Company shall not constitute a waiver of any of its rights.

 

(b) Intent. It is the parties’ intent that each of the Restrictive Covenants be
read and interpreted with every reasonable inference given to its
enforceability. However, it is also the parties’ intent that if any term,
provision or condition of the Restrictive Covenants is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the provisions thereof shall remain in full force and effect and shall in no way
be affected, impaired or invalidated. Finally, it is also the parties’ intent
that if a court should determine any of the Restrictive Covenants are
unenforceable because of over-breadth, then the court shall modify said covenant
so as to make it reasonable and enforceable under the prevailing circumstances.

 

(c) Tolling. In the event of any breach by Employee of any Restrictive Covenant,
the running of the period of restriction shall be automatically tolled and
suspended for the duration of such breach, and shall automatically recommence
when such breach is remedied in order that the Company shall receive the full
benefit of Employee’s compliance with each of the Restrictive Covenants.

 

(d) Independent Enforcement. Employee agrees that the Restrictive Covenants
shall be enforced independently of any other obligations between the Company, on
the one hand, and Employee, on the other, and that the existence of any other
claim or defense shall not affect the enforceability of the Restrictive
Covenants or the remedies provided herein. The Restrictive Covenants shall be in
addition to and shall not replace any other restrictive covenant agreement that
Employee may currently have (or hereafter enter into) with the Company or any of
its Affiliates.

 

(e) Survival. The provisions of this Section 8 shall survive the termination of
this Agreement.

 

-8-



--------------------------------------------------------------------------------

9. Certain Defined Terms. For purposes of this Agreement the following terms and
phrases shall have the following meanings:

 

“Affiliate” means any person or entity who or which, directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with, a specified person or entity (the term “control” for these
purposes meaning the ability, whether by ownership of shares or other equity
interests, by contract or otherwise, to elect a majority of the directors of a
corporation, to act as or select the managing or general partner of a
partnership, or otherwise to select, or have the power to remove and then
select, a majority of those persons exercising governing authority over an
entity).

 

“Cause”, with respect to the termination of Employee’s employment by the
Company, means (i) the willful and continued refusal by Employee to perform a
lawful and reasonable order, direction or instruction of the Board of Directors
within a reasonable period of time after a written demand for substantial
performance is delivered to Employee by the Board of Directors which demand
specifically identifies the manner in which the Board believes that Employee has
not substantially performed such an order, direction or instruction; or (ii) the
willful misconduct by Employee in the performance of Employee’s duties to the
Company or the willful engaging by Employee in conduct which, in either case, is
illegal or materially injurious to the Company. For purposes of this definition,
no act, or failure to act, on Employee’s part shall be deemed “willful” unless
done, or omitted to be done, by Employee not in good faith and without
reasonable belief that Employee’s action or omission was in the best interest of
the Company. In addition, notwithstanding the foregoing, Employee’s employment
by the Company shall not be deemed to have been terminated for Cause unless and
until there shall have been delivered to Employee a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Board of Directors at a meeting of the Board of Directors
called and held for such purpose (after reasonable notice to Employee and an
opportunity for Employee, together with counsel, to be heard before the Board of
Directors), finding that in the good faith opinion of the Board of Directors,
Employee was guilty of conduct set forth above in clauses (i) or (ii) of the
first sentence of this definition and specifying the particulars thereof in
detail.

 

“Change in Control” means the occurrence of any one of the following events:

 

(i) there is an acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of the combined voting power of the then outstanding voting
securities of Material Sciences Corporation entitled to vote generally in the
election of directors;

 

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of Material Sciences
Corporation and any new director (other than a director designated by a person
who has entered into an agreement with Material Sciences Corporation to effect a
transaction described in paragraphs (i) or (iii) of this definition) whose
election by the Board of Directors of Material Sciences Corporation or
nomination for election by Material Sciences Corporation’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or

 

-9-



--------------------------------------------------------------------------------

(iii) the closing of (A) a merger or consolidation of Material Sciences
Corporation with any other entity, other than a merger or consolidation which
would result in the voting securities of Material Sciences Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or through the surviving entity) at least 50% of the
combined voting power of the voting securities of Material Sciences Corporation
or such surviving entity outstanding immediately after such merger or
consolidation, or (B) a complete liquidation of Material Sciences Corporation or
the sale or disposition by Material Sciences Corporation of all or 80% or more
of its consolidated assets.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidential Information” means all software, trade secrets, work products
created by Employee for the Company or any of its Affiliates, know-how, ideas,
techniques, theories, discoveries, formulas, plans, charts, designs, drawings,
lists of current or prospective clients, business plans and proposals, current
or prospective business opportunities, financial records, research and
development, marketing strategies and programs and reports and other proprietary
information created or obtained by Employee for the benefit of the Company or
any of its Affiliates during the course of employment by the Company.

 

“Disability” means the inability of Employee to perform substantially all
Employee’s duties and responsibilities to the Company by reason of a physical or
mental illness or infirmity for either (i) a continuous period of six months or
(ii) 180 days during any consecutive twelve-month period.

 

“Employment Period” means the date commencing on the Effective Date and
terminating on the Termination Date.

 

“MIP Plan” means the Management Incentive Plan adopted by the Company, as the
same may be amended, modified, supplemented or restated from time to time
(including any successor thereto or replacement therefor).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Good Reason” means the occurrence, without the express written consent of
Employee, of any one of the following events, unless such circumstances are
fully corrected prior to the Termination Date specified in the applicable notice
of termination delivered pursuant to Section 2(b):

 

(i) the assignment to Employee of any duties inconsistent with Employee’s
position and status with the Company as set forth on attached Schedule A or a
substantial adverse alteration in the nature or status of Employee’s employment
responsibilities from those in existence on the date hereof;

 

(ii) the relocation of Employee’s office or job location to a location not
within seventy-five miles of Employee’s present office or job location, except
for required travel on the Company’s business to an extent substantially
consistent with Employee’s present business travel obligations;

 

-10-



--------------------------------------------------------------------------------

(iii) the failure by the Company to pay to Employee any portion of the
compensation required hereunder or under any compensation plan or program of the
Company, within ten business days of the date such compensation is due;

 

(iv) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 4(e) hereof; or

 

(v) any purported termination of Executive’s employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 2.

 

“Non-Compete Period” means the period commencing on the date upon which Employee
ceases to be employed by the Company or any Affiliate thereof and terminating as
specified on Section 9 of attached Schedule A thereafter.

 

“Termination Date” means

 

(i) if Employee’s employment is terminated for Disability, 30 days after Notice
of Termination is given (provided that Employee shall not have returned to the
full-time performance of Employee’s duties during such 30 day period); and

 

(ii) if Employee’s employment is terminated pursuant to Section 2(b) for any
other reason (other than death or Disability), the date specified in the Notice
of Termination (which, in the case of a termination for Cause shall not be less
than 30 days, and in the case of a termination for Good Reason shall not be less
than 15 nor more than 60 days, respectively, from the date such Notice of
Termination is given);

 

provided; however, that if prior to the Termination Date (as determined without
regard to this provision), the party receiving such Notice of Termination
notifies the other party that a dispute exists concerning the termination, the
Termination Date shall be the date on which the dispute is finally determined,
either by mutual written agreement of the parties, by a binding arbitration
award, or by a final judgment, order or decree of a court of competent
jurisdiction (which is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected); provided;
further, however, that the Termination Date shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence. During
the pendency of any such dispute, the Company will continue to pay Employee’s
full compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, base salary) and continue Employee as a
participant in all compensation, benefit and insurance plans in which Employee
was participating when the notice giving rise to the dispute was given, until
the dispute is finally resolved in accordance with this definition. Amounts paid
under this paragraph are in addition to all other amounts due under this
Agreement and shall not be offset against or reduce any other amounts due under
this Agreement.

 

-11-



--------------------------------------------------------------------------------

10. Miscellaneous.

 

(a) Amendment. This Agreement may be amended, modified or supplemented but only
in writing signed by each of the parties hereto.

 

(b) Waivers. The failure of a party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same. No waiver by a party of any condition or of any
breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

 

(c) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS.

 

(d) Forum Selection and Consent to Jurisdiction. EACH OF THE COMPANY AND
EMPLOYEE AGREE THAT ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT BETWEEN OR AMONG SUCH PARTIES, SHALL BE BROUGHT
AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS LOCATED IN
COOK COUNTY, ILLINOIS, OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS. EACH OF THE COMPANY AND EMPLOYEE HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
LOCATED IN COOK COUNTY, ILLINOIS, OR IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS. EACH OF THE COMPANY AND EMPLOYEE HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(e) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

(f) Interpretation. The headings preceding the text of Articles and Sections
included in this Agreement are for convenience only and shall not be deemed part
of this Agreement or be given any effect in interpreting this Agreement. The use
of the masculine, feminine or neuter gender herein shall not limit any provision
of this Agreement. The use of the terms “including” or “include” shall in all
cases herein mean “including, without limitation” or “include, without
limitation,” respectively.

 

-12-



--------------------------------------------------------------------------------

(g) Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. No assignment of
any rights or obligations shall be made by any party without the written consent
of each other party.

 

(h) No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and, to the extent provided herein, their respective
affiliates, directors, officers, employees, agents, heirs and representatives,
and no provision of this Agreement shall be deemed to confer upon other third
parties any remedy, claim, liability, reimbursement, cause of action or other
right.

 

(i) Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

 

(j) Remedies Cumulative. The remedies provided in this Agreement shall be
cumulative and shall not preclude the assertion or exercise of any other rights
or remedies available by law, in equity or otherwise.

 

(k) Entire Understanding. This Agreement, together with attached Schedule A,
sets forth the entire agreement and understanding of the parties hereto with
respect to the matters set forth herein and supersedes any and all prior
agreements, arrangements and understandings among the parties; provided,
however, that any agreements and understandings between the Company and Employee
relating to employment and severance shall continue in full force and effect
until the occurrence of a Change in Control.

 

(l) Conflicts With Existing Agreements. Subject to Section 10(k), in the event
that any term or provision of this Agreement conflicts with or differs from any
term or provision of other existing agreement, understanding or plan (the
“Existing Agreements”) between the Company and Employee or to which Employee is
a participant, such term or provision of this Agreement shall govern for all
purposes and respects. Except as expressly set forth herein, this Agreement does
not constitute a waiver or modification of any provision of any Existing
Agreement. Except as expressly modified hereby, the Existing Agreements shall
continue in full force and effect in accordance with the provisions thereof on
the date hereof.

 

(m) Attorneys’ Fees and Other Costs. In the event a dispute arises between the
parties hereto and suit is instituted, the prevailing party or parties in such
litigation shall be entitled to recover reasonable attorneys’ fees and other
costs and expenses from the non-prevailing party or parties, whether incurred at
the trial level or in any appellate proceeding. Unless Employee otherwise
elects, expenses incurred by Employee in connection with any dispute described
in this Section will be paid by the Company in advance of the final disposition
of such dispute within 20 days after presentation by Employee of written
documentation therefor reasonably satisfactory to the Company if Employee
furnishes the Company a written undertaking to repay any amounts advanced if it
is ultimately determined that Employee is not entitled to attorneys’ fees and
other costs pursuant to this Section (which written undertaking will provide
that the Company shall be entitled to collect its attorneys’ fees and other
out-of-pocket costs incurred in connection with the enforcement of such
undertaking).

 

-13-



--------------------------------------------------------------------------------

(n) Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to (i) the
Company at 2200 East Pratt Boulevard, Elk Grove Village, Illinois 60007-5995 and
(ii) Employee at the address set forth on attached Schedule A, provided that all
notices to the Company shall be directed to the attention of the Board of
Directors, with a copy to the Vice President Human Resources of the Company, or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notice of change in address shall be
effective only upon receipt.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

THE COMPANY:

MATERIAL SCIENCES CORPORATION,
a Delaware corporation

By:

 

/s/ Ronald L. Stewart

--------------------------------------------------------------------------------

Name:

 

Ronald L. Stewart

Title:

 

President and Chief Executive Officer

EMPLOYEE:

   

/s/ Jeffrey J. Siemers

--------------------------------------------------------------------------------

   

Jeffrey J. Siemers

 

-14-



--------------------------------------------------------------------------------

SCHEDULE A

Change in Control Agreement

 

Employee Name:    Jeffrey J. Siemers Employee Position:    Vice President, Chief
Financial Officer and Secretary Section 2(b)(v):    12 months anniversary of
Effective Date (duration of Employment Period) Section 3(d)(ii)(A):    1.0x
(applicable multiple) Section 3(d):    $20,000 (maximum outplacement expenses)
Section 6:    North America, including, without limitation, Canada, the United
States and Mexico (territory) Section 9:    1.0 year (duration of Non-Compete
Period)

 

S-1